 1

 2

 3                              UNITED STATES DISTRICT COURT

 4                                    DISTRICT OF NEVADA

 5 LAUSTEVEION JOHNSON,
                                                          Case No. 2:15-cv-00884-JAD-NJK
 6                 Plaintiff,
     vs.                                                  ORDER
 7
     LUIS LOPEZ, et al.,
 8
                   Defendants.
 9

10         This case is referred to the Pilot Pro Bono Program (“Program”) adopted in General Order

11 2014-01 for the purpose of identifying pro bono counsel for Plaintiff Lausteveion Johnson. The

12 scope of appointment shall be for all purposes through the conclusion of trial. By referring this

13 case to the Program, the Court is not expressing an opinion as to the merits of the case.

14 Accordingly,

15         IT IS HEREBY ORDERED that this case is referred to the Pilot Pro Bono Program for

16 appointment of counsel for the purposes identified herein.

17         IT IS FURTHER ORDERED that the Clerk shall also forward this order to the Pro Bono

18 Liaison.

19         IT IS SO ORDERED.

20         DATED: December 4, 2018.

21

22
                                                NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
23
